NIX, Judge.
This is another appeal case from the District Court of Oklahoma County wherein Archie Mclnnis was the Court Reporter, and a transcript of the testimony could not be provided the defendant for his appeal, due to the death of said Court Reporter.
This Court stated in O’Neal v. State, Okl.Cr., 450 P.2d 913:
“Where the untimely death of a court reporter occurs, and no record or transcript can be completed for the defendant in a criminal case to appeal to the Court of Criminal Appeals, said cause will be remanded for a new- trial,”
Although the assistant public defender attempted. to appeal by summarizing the evidence presented, this Court does not feel this is sufficient in the instant case.
It is, therefore, the order of this Court that this cause be Reversed and Remanded to the District Court of Oklahoma County for a new trial.
BRETT, P. J., and BUSSEY, J., concur.